Moncrief, J.
It is admitted by the defendant that he received money as the attorney for the plaintiff, and that he has not'paid the amount so received, or any part thereof, over to her. Under such circumstances, the plaintiff is entitled, of course, to an order of arrest under subdivision 2 of section 119 of the Code; and upon obtaining judgment in this action, can issue an execution against the person of the defendant, irrespective of an order of arrest having been granted. If the defendant believed that the defendant in the action in which the money was paid into court would have a legal claim against him in case the money was paid to the plaintiff, he possibly could have relieved himself from "all apprehension by obtaining leave to pay the money back into court. Whether the plaintiff will recover the whole amount claimed by her, or the defend*96ant allowed to set off charges for services alleged to have been rendered, will be best ascertained upon the trial of this action.
I am constrained to deny the motion to discharge the order of arrest, with $10 costs.